Case 1:21-cv-20963-FAM Document 10 Entered on FLSD Docket 04/06/2021 Page 1 of 1



                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                               Case Number: 21-20963-CIV-MORENO

   AIN JEEM, INC.,

                  Plaintiff,
   vs.

   THE INDIVIDUALS, PARTNERSHIPS,
   AND UNINCORPORATED ASSOCIATIONS
   IDENTIFIED ON SCHEDULE A,

                  Defendants.
  __________________/
          ORDER DENYING PLAINTIFF'S EX PARTE MOTION FOR ENTRY OF
                     TEMPORARY RESTRAINING ORDER

         THIS CAUSE came before the Court upon Plaintiffs sealed Ex Parte Motion for Entry of

  Temporary Restraining Order (D.E. 6), filed on March 23, 2021.

         THE COURT has considered the motion, the pertinent portions of the record, and being

  otherwise fully advised in the premises, it is

         ADJUDGED that the motion is DENIED with leave to refile a motion for preliminary

  injunction with notice to Defendants consistent with Plaintiffs request for alternate service.
                                                                                 /'-.
         DONE AND ORDERED in Chambers at Miami, Florida, this               b      of April 2021.



                                                   FEDERICO A:. RENO
                                                   UNITED ST ES DISTRICT JUDGE

  Copies furnished to:

   Counsel of Record
